ORDER

PER CURIAM.
Movant, Cabot T. Hemp, appeals from a judgment denying on the merits without an evidentiary hearing his Rule 24.035 motion for post-conviction relief.
The findings and conclusions of the motion court are based on findings of fact that are not clearly erroneous. No error of law appears. Rule 24.035(k). An opinion reciting the detailed facts and restating the principles of law would have no prece-dential value.
However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).